Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.    Applicants’ amendment dated 02/24/2022 responding to the Office Action 11/26/2021 provided in the rejection of claims 21-40.
2.    This office action is based on Applicants’ amendment filed on 02/24/2022 and an interview conducted on 05/19/2022 with Applicants’ representative Attorney Wayne H. Bradley (Reg. No. 39,916).

Terminal Disclaimer
4.	The terminal disclaimer filed on 02/24/2022 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
4.    An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST 
be submitted no later than the payment of the issue fee.

5.    Authorization for this examiner’s amendment was given in an interview with Attorney Wayne H. Bradley (Reg. No. 39,916).
6.    The application has been amended as follows: 

IN THE CLAIMS:

21. (Currently Amended) A computer-implemented method for testing software, wherein the method comprises: 
detecting a first plurality of visual changes over time, of a first mobile device application, while a first feature is executed; generating a first performance rating according to the first plurality of visual changes over time; 
detecting a second plurality of visual changes over time, of a second mobile device application, while a second feature is executed; 
generating a second performance rating according to the second plurality of visual changes over time; and 
comparing the first mobile device application and the second mobile device application based on the first performance rating and the second performance rating[[.]];
wherein the first performance rating and the second performance rating are visual speed ratings,
wherein the first performance rating and the second performance rating are based on an estimate of human visual perception of changes over time in the first plurality of visual changes as a first video and the second plurality of visual changes as a second video being analyzed, and wherein the first performance rating and the second performance rating are visual speed index ratings,
evaluating including the analysis of the first video and the second video recording of a user interface of the first mobile device application and second mobile device  application produce multiple different metrics from the first video and the second video, the different metrics comprising:
evaluate area under a curve plotting the changes of all pixels in the first
video and the second video of the user interface and weight certain pixels at certain
times differently wherein the weight certain pixels at the certain times use
knowledge of a particular user interface to weight a portion the first video and the
second video, such that upper left-hand quarter of a screen over the remainder of
the first video and the second video,
a heat map indicated which pixels are most interesting to a user, the heat
map derived from a click map that measures which areas of the user interface
are most frequently clicked on, or derived from portions of the user interface a
user scrolls, or with eye tracking ability derived from the portions of the user interface that the user looks at most and wherein the heat map inferred from colors of the pixels and render the pixels considered to have a higher user experience metric, and 
a portion of a screen of the user interface of the first mobile device application and the second mobile device application that provides buttons for user input is weighted higher than portions of a screen of the user interface of the first mobile device application and the second mobile device application that provide design elements that provide no functionality.

22. (Currently Amended) The computer-implemented method of claim 21, wherein the method comprises generating an indication of a fault based on the comparing.  

23. (Currently Amended) The computer-implemented method of claim 21, wherein the first mobile device application is operable in a first operating system, and wherein the first operating system comprises test instrumentation, and wherein the first mobile device application is not modified.  

24. (Currently Amended) The computer-implemented method of claim 21, wherein the first mobile device application and the second mobile device application are operable in the same mobile device.  

25. (Currently Amended) The computer-implemented method of claim 21, wherein the first mobile device application and the second mobile device application are different versions of the same application.  

26. (Currently Amended) The computer-implemented method of claim 21, wherein the first feature is the same as the second feature.  

27. (Currently Amended) The computer-implemented method of claim 21, the method comprises: 
initiating the first mobile device application by providing a uniform resource locator (URL) indicating a first version of an app-under-test; and 
initiating the second mobile device application by providing a URL indicating a second version of the app-under-test.

28-29 (canceled)

30. (Currently Amended) A system for testing an app, comprising: 
a test server including a test script; 
a video analysis server; Page 3 of 10Attorney Docket No. 64388US03 
a first version of a mobile device application; 
a second version of the mobile device application; and wherein the test script is operable to: 
detect a first plurality of visual changes over time, of the first version of the mobile device application, while a first feature is executed; 
generate a first performance rating according to the first plurality of visual changes over time; 
detect a second plurality of visual changes over time, of the second version of the mobile device application, while a second feature is executed; 
generate a second performance rating according to the second plurality of visual changes over time; and 
compare the first version of the mobile device application and the second version of the mobile device application based on the first performance rating and the second performance rating[[.]];
  wherein the first performance rating and the second performance rating are visual speed ratings,
wherein the first performance rating and the second performance rating are based on an estimate of human visual perception of changes over time in the first plurality of visual changes as a first video and the second plurality of visual changes as a second video being analyzed, and wherein the first performance rating and the second performance rating are visual speed index ratings,
evaluate including the analysis of the first video and the second video recording of a user interface of the first version of the mobile device application and the second version of the mobile device application produce multiple different metrics from the first video and the second video, the different metrics comprising:
evaluate area under a curve plotting the changes of all pixels in the first
video and the second video of the user interface and weight certain pixels at certain
times differently wherein the weight certain pixels at the certain times use
knowledge of a particular user interface to weight a portion the first video and the
second video, such that upper left-hand quarter of a screen over the remainder of
the first video and the second video,
a heat map indicated which pixels are most interesting to a user, the heat
map derived from a click map that measures which areas of the user interface
are most frequently clicked on, or derived from portions of the user interface a
user scrolls, or with eye tracking ability derived from the portions of the user interface that the user looks at most and wherein the heat map inferred from colors of the pixels and render the pixels considered to have a higher user experience metric, and 
a portion of a screen of the user interface of the first version of the mobile device application and the second version of the mobile device application that provides buttons for user input is weighted higher than portions of a screen of the user interface of the first version of the mobile device application and the second version of the mobile device application that provide design elements that provide no functionality.

31. (Previously Presented) The system of claim 30, wherein the test script is operable to generate an indication of a fault based on the comparison.  

32. (Previously Presented) The system of claim 30, wherein the mobile device application is operable in a first operating system, and wherein the first operating system comprises test instrumentation, and wherein the mobile device application is not modified.  

33. (Canceled) 

34. (Previously Presented) The system of claim 30, wherein the first version of the mobile device application and the second version of the mobile device application are operable in the same mobile device.  

35. (Previously Presented) The system of claim 30, wherein the test script includes a Uniform Resource Locator (URL) indicating the first version of the mobile device application.  

36. (Canceled) 

37. (Currently Amended) A computer readable memory containing instructions executable by a processor, the instructions causing: 
detecting a first plurality of visual changes over time, of a first mobile device application, while a first feature is executed; 
generating a first performance rating according to the first plurality of visual changes over time; 
detecting a second plurality of visual changes over time, of a second mobile device application, while a second feature is executed; 
generating a second performance rating according to the second plurality of visual changes over time; and 
comparing the first mobile device application and the second mobile device application based on the first performance rating and the second performance rating[[.]];
  wherein the first performance rating and the second performance rating are visual speed ratings,
wherein the first performance rating and the second performance rating are based on an estimate of human visual perception of changes over time in the first plurality of visual changes as first video and the second plurality of visual changes as second video being analyzed, and wherein the first performance rating and the second performance rating are visual speed index ratings,
evaluating including the analysis of the first video and the second video recording of a user interface of the first mobile device application and the second mobile device application produce multiple different metrics from the first video and second video, the different metrics comprising:
evaluate area under a curve plotting the changes of all pixels in the first
video and the second video of the user interface and weight certain pixels at certain
times differently wherein the weight certain pixels at the certain times use
knowledge of a particular user interface to weight a portion the first video and the
second video, such that upper left-hand quarter of a screen over the remainder of
the first video and the second video,
a heat map indicated which pixels are most interesting to a user, the heat
map derived from a click map that measures which areas of the user interface
are most frequently clicked on, or derived from portions of the user interface a
user scrolls, or with eye tracking ability derived from the portions of the user interface that the user looks at most and wherein the heat map inferred from colors of the pixels and render the pixels considered to have a higher user experience metric, and 
a portion of a screen of the user interface of the first mobile device application and the second mobile device application that provides buttons for user input is weighted higher than portions of a screen of the user interface of the first mobile device application and the second mobile device application that provide design elements that provide no functionality.

38. (Previously Presented) The computer readable memory of claim 37, wherein the instructions cause generating an indication of a fault based on the comparing.  

39. (Canceled) 

40. (Canceled) 

	Examiner’s Statement of Reasons for Allowance
7.	The following is an examiner’s statement of reasons for allowance:
Claim 21
a.	Betak et al. (US Pub. No. 2015/0082280 A1 – art of record) discloses 
A computer-implemented method for testing software, wherein the method comprises: 
detecting a first plurality of visual 
generating a first performance rating according to the first plurality of visual 
detecting a second plurality of visual 
generating a second performance rating according to the second plurality of visual 
comparing the first mobile device application and the second mobile device application based on the first performance rating and the second performance rating[[.]];















b.	Zhang Jia et al. (CN104679649 – art of record – herein after Jia) discloses 
A computer-implemented method for testing software, wherein the method comprises: 
detecting a first plurality of visual changes over time, of a first mobile device application, while a first feature is executed; 
generating a first performance rating according to the first plurality of visual changes over time; 



wherein the first performance rating and the second performance rating are visual speed ratings,
wherein the first performance rating and the second performance rating are based on an estimate of human visual perception of changes over time in the first plurality of visual changes as first video and the second plurality of visual changes as second video being analyzed, and wherein the first performance rating and the second performance rating are visual speed index ratings,












c.	Yang Qi (CN106371998 A – herein after Qi) discloses 
A computer-implemented method for testing software, wherein the method comprises: 
detecting a first plurality of visual changes over time, of a first mobile device application, while a first feature is executed; 
generating a first performance rating according to the first plurality of visual changes over time; 
wherein the first performance rating and the second performance rating are visual speed ratings,
Betak and Jia and Qi do not disclose
evaluating including the analysis of the first video and second video recording of a user interface of the first mobile device application and second mobile device  application produce multiple different metrics from the first video and second video, the different metrics comprising:
evaluate area under a curve plotting the change of all pixels in the first
video and second video of the user interface and weight certain pixels at certain
times differently wherein the weight certain pixels at the certain times use
knowledge of a particular user interface to weight a portion the first video and the
second video, such that upper left-hand quarter of a screen over the remainder of
the first video and the second video,
a heat map indicated which pixels are most interesting to a user, the heat
map derived from a click map that measures which areas of the user interface
are most frequently clicked on, or derived from portions of the user interface a
user scrolls, or with eye tracking ability derived from the portions of the user interface that the user looks at most and wherein the heat map inferred from colors of the pixels and render the pixels considered to have a higher user experience metric, and 
a portion of a screen of the user interface of the first mobile device application and second mobile device application that provides buttons for user input is weighted higher than portions of a screen of the user interface of the first mobile device application and second mobile device application that provide design elements that provide no functionality.
The prior art of record when viewed individually or in combination does not disclose or render obvious the features of these claimed limitations and in combination in all other limitations/elements as claimed in claim 21.  Thus, claim 21 and its depend claims are allowed.

Claim 30
Claim 30 recites limitation as the same as claim 21; therefore, claim 30 and its dependent claims are also allowed for the same reasons as claim 21.

Claim 37
Claim 37 recites limitation as the same as claim 21; therefore, claim 37 and its dependent claims are also allowed for the same reasons as claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tsai et al. (US Pub. No. 2018/0025503 A1) discloses a regression testing tool identifies a first collection of web pages from a first version of the application, and captures an image of each identified web page. The regression testing tool identifies, for one or more of the identified web pages, a corresponding web page in a second collection of web pages from a second version of the application, and captures an image of the corresponding web pages. The regression testing tool identifies differences in pixel values for images in the first collection and images in the second collection to determine differences between the image of at least one web page in the first collection and the image of the corresponding web page. The regression testing tool generates an image providing a visualization of the one or more differences – See Abstract and specification for more details.
Cook (US Pub. No. 2012/0144373 A1) discloses methods and computer-executable instructions for testing computer programs are provided. A computer program (application under test--AUT) is analyzed and data records are created for each user interface object of each screen of the AUT. The data records form a dataset which may be copied and edited to define a series of test functions to be performed on the AUT. Corresponding test code is provided to perform the test functions, the test code referencing the data records of the dataset – See Abstract and specification for more details.
Hamid et al. (US Pub. No. 2020/0034281 A1) discloses a system for automated mobile application testing and activity monitoring where the mobile app runs on one of a plurality of available mobile devices running an operating system supported by the testing system. The automated testing system intelligently exercises each user interface element on each screen of the test mobile app for expected function, creating a graphical map of screen relationship and links in the process – See Abstract and specification for more details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONGBAO NGUYEN/           Examiner, Art Unit 2192